Mr. Justice Paxson
delivered the opinion of the court, May 29th 1876.
The growing disposition of courts and juries to set aside last wills and testaments, and to substitute in lieu thereof their own notions as to what a testator should do with his property, is not to be encouraged. No right of the citizen is more valued than the power to dispose of his property by will. No right is more solemnly assured to him by the law. Nor does it depend in any sense upon the judicious exercise of it. It rarely happens that a man bequeaths his estate to the entire satisfaction of either his family or friends. In many instances testamentary dispositions of property seem harsh, if not unjust, the result, perhaps, of prejudice as to some of the testator’s kindred, or undue partiality as to others. But these are matters about which we have no concern. The law wisely secures equality of distribution where a man dies intestate. But the very object of a will is to produce inequality, and to provide for the wants of the testator’s family; to protect those who are helpless ; to reward those who have been affectionate, and to punish those who have been disobedient. It is doubtless true that narrow prejudice sometimes interferes with the wisdom of such arrangements. This is due to the imperfections of our human nature. It must be remembered that in this country a man’s prejudices are a part of his liberty. He has a right to them; he may be unjust to his children or relatives;, he is entitled to the control of his pro*78perty while living, and by will to direct its use after his death, subject ' only to such restrictions as are imposed by law. Where a man has sufficient memory and understanding to make a will, and such instrument is not the result of undue influence, but is the uncontrolled act of his own mind, it is not to be set aside in Pennsylvania without sufficient evidence, nor upon any sentimental notions of equality.
In this case the question of fraud and undue influence was withdrawn from the jury by the learned judge of the court below for the reason that there was not sufficient evidence upon this point to submit to them. But he did submit the question of testamentary capacity, and upon this issue the jury found against the will. The verdict does not surprise us, in view of the provisions of the will itself, and of the manner in which the case was tried. Henry Cauffman was an old man, with strong peculiarities, living with his sons; to a great extent secluded from the world; a seclusion enforced by rheumatism for several of the last years of his life; reticent and unsocial in his habits. Two of his sons remained at home working for their father until his death, at which time they had respectively reached the ages of forty-seven and fifty-five. They had evidently aided him materially in the accumulation of his fortune. His daughters left home when comparatively young, and one of them at least appears to have married without his consent. It is also probable he inherited the disposition so prevalent in the last century, of favoring the sons at the expense of the daughters.. In any event he does not seem to have had much affection for the latter or their children, and practically disinherited them. Under these circumstances it is not surprising that the jury found against the will upon the question of testamentary capacity, especially in view of that portion of the charge of the learned judge embraced in the tenth specification of error. In referring to the testator’s prejudice against Mrs. Long, one of his daughters, and the defendant in the feigned issue, he said: “ If it arose from the belief in his mind that she should have remained with him and worked year by year (she is now fifty years old), until he was dead, and if she did not, she was entitled to nothing, or but little, this would be such an unreasonable expectation that it excites grave apprehensions for the soundness of the intellect, exacting such devotion as the title to an inheritance, and few would ever receive upon such conditions.” * * * “It is very certain that such expectations would rarely be fulfilled; it would require daughters to dwell with and work for a parent from marriageable womanhood to a period when ‘ The custom of women’ is no longer upon them, violating the primordial law of their being, the love of offspring, to the sex an aspiration so fervent and universal, that from Eve to Rachel the cry never ceased, and is to-day so strong upon her, that she steps fearlessly into the jaws of death, impelled by the joys of maternity. *79She is so constituted that she leaves father and mother that she may cling to a husband, and no threat, nor promise, nor law, nor decree, nor reward, nor powers, nor principalities, nor angels, nor life, nor death, nor things present, nor things to come, nor height, nor depth will ever change her; for God has made her so — male and female created He them.” Just what effect this rhetoric would have upon the average juryman is perhaps difficult to determine. It would depend to some extent upon his intelligence. But as the verdict of this jury was not only against the weight of the evidence, but without any sufficient evidence of testamentary incapacity, we may safely assume that the language quoted materially aided in producing this result. Our objection is not to its style — that is a matter of taste — but to its substance. There was not a word of evidence in the cause to show that the testator thought his daughter should forego the “joys of maternity,” and remain and work for him until his death, as a condition of her sharing his estate. He did say to Judge Watts, who called upon him to intercede for Mrs. Long, that “ it would be grossly wrong to take from the rest of the heirs and give it to her; that she had earned him nothing.” But this did not justify the learned judge in submitting to the jury that which was not in evidence, and which could hardly fail to inflame their minds, and excite their prejudices. This belongs to a class of cases in which the court should hold the jury to the evidence with stern impartiality.
There was serious error in submitting the question of testamentary capacity to the jury at all. The learned judge should have withdrawn it altogether. At most there was but a scintilla of proof. The evidence of the defendant upon this point amounts to nothing. One witness, Kirk Haines, swears that he thought the testator was a weak-minded man, because when he came to the store with his wife, he allowed the latter to do the bargaining and never interfered. Sheriff Rinehart thought he was a monomaniac, because he told his pastor, with whom he appeared to have had some difficulty, that “ We want one to preach Christ and Him crucified, and not for money, money, all the time, as you do.” Also, that at a church meeting there was a dispute about the control of the church property. During the controversy Shimp, the minister, said, “ This was God’s house.” Cauffman replied, “ It is not your house, nor God Almighty’s house. It is my house. I built it.” This was not perhaps exactly orthodox, but when it is remembered that the testator, as was alleged, gave the lot and materially aided in building the church, it hardly shows testamentary incapacity. Upon another occasion, he expressed to the witness, Rinehart, his aversion to going to law, and thought he could not get justice. Abraham Long, another witness, says he thought his mind was wavering from the fact that when the witness made some remark about the time of day he merely said “ Hunck ?” and that when he asked him where the women were, *80he said “ Was sag’t ?” and looked queerly. Isaac Wright thought he was not sound in his mind because he would not decide upon selling the witness his crop of grain. These are all the witnesses upon this point whose testimony is worth noting. I have not, of course, given all they said. What I have quoted is a fair specimen. We look in vain through the evidence for anything like insanity or delusion.
A court has a higher duty to perform than merely to answer points of law. It is its duty to see that the law is faithfully administered. Such administration requires that a man’s will, the most solemn instrument he can execute, shall not be set aside without any sufficient evidence to impeach it! There is no redress here for an erroneous or improper verdict. Rut where a case is submitted to a jury upon clearly insufficient evidence, such as no court ought to sustain a verdict upon, it is our plain duty to reverse: Sartwell v. Wilcox, 8 Harris 117 ; Lower v. Clement, 1 Casey 63; Silveus’s Ex’rs v. Porter, 24 P. E. Smith 448.
Judgment reversed, and a venire facias de novo awarded.